Case 1:20-cr-00028-RM Document 788 Filed 04/09/21 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             JUDGE RAYMOND P. MOORE


Courtroom Deputy: Cathy Pearson                                         Date: April 9, 2021
Court Reporter: Tammy Hoffschildt                                       Interpreter: n/a
Probation: n/a


CASE NO. 20-cr-00028-RM

Parties                                                                 Counsel

UNITED STATES OF AMERICA,                                               Cyrus Chung

          Plaintiff,

v.

26. ERIC LEONARD MARTINEZ,                                              Jeralyn Merritt

          Defendant.


                                 COURTROOM MINUTES

CHANGE OF PLEA
COURT IN SESSION:       1:30 p.m.
Appearances of counsel. Defendant is present and in custody.

Defendant is sworn and answers true name. Defendant is 38 years old.

EXHIBITS:     Plea documents received.

Defendant waives reading of the First Superseding Indictment.

Defendant pleads GUILTY to Count 49 of the First Superseding Indictment and admits
the forfeiture allegation.

Defendant advised of maximum penalties.

Defendant's right to trial by jury and other constitutional rights explained.
Case 1:20-cr-00028-RM Document 788 Filed 04/09/21 USDC Colorado Page 2 of 2




The Court states findings and conclusions, accepts the plea of guilty, and defers
acceptance of the Plea Agreement until the time of sentencing.

ORDERED: The Probation Office shall conduct an independent factual investigation in
         this case.

ORDERED: Any pretrial motions still pending in this matter are DENIED as moot.

ORDERED: Sentencing is set for July 1, 2021, at 1:00 p.m.

ORDERED: Any information, release, data, or material provided to the Probation Office
         by the defendant shall be used by the Probation Office only for the
         preparation of the report and for no other purposes without further order or
         authorization from the Court.

ORDERED: Defendant is remanded to the custody of the U.S. Marshal Service.

COURT IN RECESS:           2:23 p.m.
Total in court time:       00:49
Hearing concluded
